
	
		II
		Calendar No. 346
		111th CONGRESS
		2d Session
		H. R. 1258
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 15, 2010
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To amend the Communications Act of 1934 to
		  prohibit manipulation of caller ID information, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Caller ID Act of
			 2010.
		2.Prohibition
			 regarding manipulation of caller ID informationSection 227 of the Communications Act of
			 1934 (47 U.S.C.
			 227) is amended—
			(1)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively;
			 and
			(2)by inserting after
			 subsection (d) the following new subsection:
				
					(e)Prohibition on
				provision of deceptive caller ID information
						(1)In
				generalIt shall be unlawful
				for any person within the United States, in connection with any real time voice
				communications service, regardless of the technology or network utilized, to
				cause any caller ID service to transmit misleading or inaccurate caller ID
				information, with the intent to defraud or deceive.
						(2)Protection for
				blocking caller ID informationNothing in this subsection may be
				construed to prevent or restrict any person from blocking the capability of any
				caller ID service to transmit caller ID information.
						(3)Regulations
							(A)DeadlineNot
				later than 6 months after the date of enactment of this subsection, the
				Commission shall prescribe regulations to implement this subsection.
							(B)Consideration of
				related regulationsIn
				conducting the proceeding to prescribe the regulations required by subparagraph
				(A), the Commission shall examine whether the regulations under subsection
				(b)(2)(B) should be revised to require calls that are not made for a commercial
				purpose to residential telephone lines using an artificial or prerecorded voice
				to deliver a message to transmit caller ID information that is not misleading
				or inaccurate.
							(4)Law enforcement
				exceptionThis section does
				not prohibit lawfully authorized investigative, protective, or intelligence
				activity of a law enforcement agency of the United States, a State, or a
				political subdivision of a State, or of an intelligence agency of the United
				States, or any activity authorized under
				chapter 224 of title 18,
				United States Code.
						(5)Savings
				provisionExcept as provided
				for in paragraph (3)(B), nothing in this subsection may be construed to affect
				or alter the application of the Commission’s regulations regarding the
				requirements for transmission of caller ID information, issued pursuant to the
				Telephone Consumer Protection Act of 1991 (Public Law
				102–243) and the amendments made by such Act.
						(6)DefinitionsFor
				purposes of this subsection:
							(A)Caller ID
				informationThe term
				caller ID information means information provided to an end user
				by a caller ID service regarding the name or the telephone number of the caller
				or other information regarding the origination of a call made using any real
				time voice communications service, regardless of the technology or network
				utilized.
							(B)Caller ID
				serviceThe term
				caller ID service means any service or device designed to
				provide the user of the service or device with the name or the telephone number
				of the caller or other information regarding the origination of a call made
				using any real time voice communications service, regardless of the technology
				or network utilized. Such term includes automatic number identification
				services.
							.
			
	
		
			Passed the House of
			 Representatives April 14, 2010.
			Lorraine C. Miller,
			Clerk
		
	
	
		April 15, 2010
		Received; read twice and placed on the
		  calendar
	
